DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             RICHARD ROSS,
                                Appellant,

                                       v.

                          JOSEPH P. CARBONE,
                               Appellee.

                                No. 4D20-29

                              [April 29, 2020]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joseph Murphy, Senior Judge; L.T.
Case No. 19-008187 DVCE (59).

   Richard Ross, Lauderhill, pro se.

   No brief filed on behalf of appellee.

PER CURIAM.

    The circuit court’s ex parte temporary restraining order is affirmed as
it was facially sufficient. See T.B. v. State, 990 So. 2d 651 (Fla. 4th DCA
2008). Our affirmance is without prejudice to the appellant’s right to set
his motion to dissolve for hearing. We also note that the statute
contemplates a full hearing prior to the expiration of the ex parte
injunction. See § 784.0485, Fla. Stat. (2019) (‘‘Any such ex parte
temporary injunction is effective for a fixed period not to exceed 15 days.
A full hearing, as provided in this section, shall be set for a date no later
than the date when the temporary injunction ceases to be effective. The
court may grant a continuance of the hearing before or during a hearing
for good cause shown by any party, which shall include a continuance to
obtain service of process. An injunction shall be extended if necessary to
remain in full force and effect during any period of continuance.’’). We
express no opinion on the outcome of either the motion to dissolve or the
required full hearing and did not consider any issues raised on appeal
pertaining to either.

   Affirmed.
WARNER, CIKLIN and KUNTZ, JJ., concur.

                          *        *      *

  Not final until disposition of timely filed motion for rehearing.




                                   2